Name: Regulation (EU) NoÃ 1409/2013 of the European Central Bank of 28Ã November 2013 on payments statistics (ECB/2013/43)
 Type: Regulation
 Subject Matter: marketing;  free movement of capital;  consumption;  accounting;  monetary economics;  financial institutions and credit
 Date Published: nan

 24.12.2013 EN Official Journal of the European Union L 352/18 REGULATION (EU) No 1409/2013 OF THE EUROPEAN CENTRAL BANK of 28 November 2013 on payments statistics (ECB/2013/43) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Having regard to the opinion of the European Commission, Whereas: (1) The European Central Bank (ECB) requires country-specific and comparative payments statistics to fulfill its tasks. Article 2(1) of Regulation (EC) No 2533/98 provides that information may be collected in the area of payments and payment systems statistics. These data are essential for identifying and monitoring developments in the payments markets within the Member States, and for assisting in the promotion of the smooth operation of payment systems. (2) Article 5.1 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) requires the ECB, assisted by the national central banks (NCBs), to collect the necessary statistical information either from the competent national authorities or directly from economic agents in order to undertake the tasks of the European System of Central Banks (ESCB). Article 5.2 of the Statute of the ESCB requires NCBs to carry out, to the extent possible, the tasks described in Article 5.1. (3) The Eurosystem collects payments information pursuant to Guideline ECB/2007/9 (2). In the interest of increasing the quality and reliability of payments statistics and ensuring full coverage of the reporting population, the relevant information should be collected directly from reporting agents. (4) The methodology according to which payments information is collected should take account of the developments in the legal framework for payments within the European Union, in particular, Directive 2007/64/EC of the European Parliament and of the Council (3), Directive 2009/110/EC of the European Parliament and of the Council (4) and Article 5 of of Regulation (EC) No 924/2009 of the European Parliament and of the Council (5). (5) It may be appropriate for NCBs to collect from the actual reporting population the statistical information necessary to fulfil the ECBs statistical requirements as part of a broader statistical reporting framework which the NCBs establish under their own responsibility in accordance with Union or national law or established practice and which also serves other statistical purposes, provided that the fulfilment of the ECBs statistical requirements is not jeopardised. This may also reduce the reporting burden. In order to foster transparency, it is appropriate, in these cases, to inform the reporting agents that data are also collected to fulfil other statistical purposes. In specific cases, the ECB may rely on statistical information collected for such other purposes to fulfil its requirements. (6) While it is recognised that regulations adopted by the ECB under Article 34.1 of the Statute of the ESCB do not confer any rights or impose any obligations on Member States whose currency is not the euro (hereinafter the non-euro area Member States), Article 5 of the Statute of the ESCB applies to both Member States whose currency is the euro (hereinafter the euro area Member States) and non-euro area Member States. Recital 17 of Regulation (EC) No 2533/98 refers to the fact that Article 5 of the Statute of the ESCB, together with Article 4(3) of the Treaty on European Union, implies an obligation to design and implement at national level all the measures that the non-euro area Member States consider appropriate in order to carry out the collection of the statistical information needed to fulfil the ECBs statistical reporting requirements and timely preparations in the field of statistics in order for them to become euro area Member States. Consequently, provisions of this Regulation may be extended to apply to the NCBs of non-euro area Member States by means of such NCBs cooperating with the Eurosystem on the basis of an ECB recommendation. (7) The standards for the protection and use of confidential statistical information as laid down in Article 8 of Council Regulation (EC) No 2533/98 should apply. (8) It is necessary to set up a procedure to carry out technical amendments to the annexes to this Regulation in an effective manner, provided that such amendments neither change the underlying conceptual framework nor affect the reporting burden. Account will be taken of the views of the Statistics Committee (STC) of the ESCB when following this procedure. NCBs and other ESCB Committees may propose such technical amendments to the annexes through the STC, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: (a) reporting agent and resident have the same meaning as defined in Article 1 of Regulation (EC) No 2533/98; (b) payment service, payment service provider, payment institution and payment system have the same meaning as defined in Article 4 of Directive 2007/64/EC; (c) electronic money issuer and electronic money institution have the same meaning as defined in Article 2 of Directive 2009/110/EC; (d) payment system operator means a legal entity that is legally responsible for operating a payment system. Article 2 Actual reporting population 1. The actual reporting population shall consist of payment service providers (including electronic money issuers) and/or payment system operators. 2. The reporting agents shall be subject to full statistical reporting requirements. Article 3 Statistical reporting requirements 1. The actual reporting population shall report the statistical information to the NCB of the Member State in which the reporting agent is resident, as specified in Annex III and taking into consideration the clarifications and definitions provided in Annexes I and II. 2. The NCBs shall define and implement the reporting arrangements to be followed by the actual reporting population in accordance with national characteristics. The NCBs shall ensure that these reporting arrangements provide the statistical information required under this Regulation and allow accurate checking of compliance with the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex IV. Article 4 Derogations 1. NCBs may grant derogations to reporting agents in respect of part or all of the reporting requirements set out in this Regulation: (a) in the case of payment institutions, if they fulfil the conditions laid down in Article 26(1) and (2) of Directive 2007/64/EC; (b) in the case of electronic money institutions, if they fulfil the conditions laid down in Article 9(1) and (2) of Directive 2009/110/EC; (c) in the case of other payment service providers not mentioned in points (a) and (b), if they fulfil either the conditions laid down in Article 9(1) and (2) of Directive 2009/110/EC or in Article 26(1) and (2) of Directive 2007/64/EC. 2. NCBs may only grant derogations to reporting agents under paragraph 1 if these reporting agents do not contribute to a statistically significant coverage, at national level, of payment transactions for each type of payment service. 3. NCBs may grant derogations to reporting agents in respect of reporting transactions with non-MFIs, where: (a) the combined value of services specified in Table 4 of Annex III contributed by reporting agents benefiting from such derogation does not exceed 5 % at national level for each of such services; and (b) the reporting burden would otherwise be disproportionate in view of the size of such reporting agents. 4. If an NCB grants a derogation pursuant to paragraph 1 or 3, it shall notify the ECB thereof at the same time as it reports information pursuant to Article 6(1). 5. The ECB shall publish a list of entities granted derogations by the NCBs. Article 5 List of payment service providers and payment system operators for statistical purposes 1. The Executive Board shall establish and maintain a list of payment service providers, including electronic money issuers, and payment system operators subject to this Regulation. The list will be based on existing lists of supervised payment service providers and payment system operators established by national authorities, where such lists are available. 2. The NCBs and the ECB shall make the list referred to in paragraph 1, and its updates, accessible to the reporting agents concerned in an appropriate way, including by electronic means, via the Internet or, at the request of the reporting agents concerned, in paper form. 3. The list referred in paragraph 1 shall be for information only. However, in the event that the latest accessible electronic version of the list referred to in paragraph 1 is incorrect, the ECB shall not impose sanctions on any entity that did not properly fulfil its reporting requirements to the extent that it relied in good faith on the incorrect list. Article 6 Timeliness 1. Statistical information, as specified in Annex III, shall be transmitted by the NCBs to the ECB on an annual basis by close of business on the last working day of May following the end of the year to which it relates. 2. NCBs shall decide when and with which periodicity they need to receive data from reporting agents in order to meet their reporting deadline to the ECB, and shall inform the reporting agents accordingly Article 7 Verification and compulsory collection The NCBs shall exercise the right to verify or to collect compulsorily the information which reporting agents are required to provide pursuant to this Regulation, without prejudice to the ECBs right to exercise this right itself. In particular, the NCBs shall exercise this right when a reporting agent does not fulfil the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex IV. Article 8 First reporting By way of derogation from Article 6, first reporting pursuant to this Regulation shall start in June 2015 with statistical information relating to the reference period of the second half of the calendar year 2014 (i.e. as of July 2014). Article 9 Simplified amendment procedure Taking account of the STCs views, the Executive Board shall be entitled to make technical amendments to the annexes to this Regulation, provided that such amendments neither change the underlying conceptual framework nor affect the reporting burden. The Executive Board shall inform the Governing Council of any such amendment without undue delay. Article 10 Final provision This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 28 November 2013. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) Guideline ECB/2007/9 of 1 August 2007 on monetary, financial institutions and markets statistics (OJ L 341, 27.12.2007, p. 1). (3) Directive 2007/64/EC of the European Parliament and of the Council of 13 November 2007 on payment services in the internal market (OJ L 319, 5.12.2007, p. 1). (4) Directive 2009/110/EC of the European Parliament and of the Council of 16 September 2009 on the taking up, pursuit and prudential supervision of the business of electronic money institutions (OJ L 267, 10.10.2009, p. 7). (5) Regulation (EC) No 924/2009 of the European Parliament and of the Council of 16 September 2009 on cross-border payments in the Community and repealing Regulation (EC) No 2560/2001 (OJ L 266, 9.10.2009, p. 11). ANNEX I GENERAL STRUCTURE OF PAYMENTS STATISTICS PART 1 OVERVIEW Part 1.1 Overview of tables 1. Payments statistics are compiled by the European Central Bank (ECB) through specific harmonised data collection managed at national level by each national central bank (NCB). The data compilation is structured in the form of seven tables as described below containing national data on each Member State whose currency is the euro (hereinafter a euro area Member State) that are later combined in comparative tables covering all euro area Member States. Table Description of main contents Table 1: Institutions offering payment services to non-monetary financial institutions (non-MFIs) Breakdowns showing number of overnight deposits, number of payment accounts, number of e-money accounts and outstanding value on e-money storages issued, by credit institutions, electronic money institutions, payment institutions and other payment service providers (PSPs) and e-money issuers Table 2: Payment card functions Number of cards issued by PSPs resident in the country. Data on cards are compiled with a breakdown by function of the card Table 3: Payment card accepting devices Number of terminals provided by PSPs resident in the country. Data on terminals distinguish between automatic teller machines (ATMs), point-of-sale (POS) and e-money card terminals Tables 4: Payment transactions involving non-MFIs Number and value of payment transactions sent and received by non-MFIs through PSPs resident in the country. Transactions are compiled by payment service with a geographical breakdown Tables 5: Payment transactions per type of terminal involving non-MFIs Number and value of payment transactions sent by non-MFIs through PSPs. Transactions are compiled by type of terminal involved with a geographical breakdown Table 6: Participation in selected payment systems Number of participants in each payment system located in the country, distinguishing direct and indirect participants and within direct participants with a breakdown by type of institution Table 7: Payments processed by selected payment systems Number and value of payment transactions processed by each payment system located in the country, by payment service and with a geographical breakdown Part 1.2 Type of information 1. Stock data, as contained in Tables 1, 2, 3 and 6, refer to end-of-period, i.e. positions on the last working day of the reference calendar year. The indicators on the outstanding value on e-money storages issued are compiled in euro and relate to payment storages denominated in all currencies. 2. Flow data, as contained in Tables 4, 5 and 7, relate to payment transactions accumulated throughout the period, i.e. total for the reference calendar year. The indicators on the value of transactions are compiled in euro and relate to payment transactions denominated in all currencies. Part 1.3 Consolidation within the same national territory 1. For each euro area Member State, the reporting population consists of PSPs and/or payment system operators. 2. PSPs are institutions incorporated and located in that territory, including subsidiaries of parent companies located outside that territory, and branches of institutions that have their head office outside that territory. (a) Subsidiaries are separate incorporated entities in which another entity has a majority or full holding. (b) Branches are unincorporated entities without independent legal status wholly owned by the parent. 3. For statistical purposes, the following principles apply for consolidation of PSPs within national boundaries: (a) If a parent company and its subsidiaries are PSPs located in the same national territory, the parent company is permitted in its statistical returns to consolidate the business of these subsidiaries. This is only applicable in the event that the parent company and its subsidiaries are classified as the same type of PSP. (b) If an institution has branches located within the territories of the other euro area Member States, the registered or head office located in a given euro area Member State considers these branches as residents in the other euro area Member States. Conversely, a branch located in a given euro area Member State considers the registered or head office or other branches of the same institution located within the territories of the other euro area Member States as residents in the other euro area Member States. (c) If an institution has branches located outside the territory of the euro area Member States, the registered or head office located in a given euro area Member State considers these branches as residents of the rest of the world. Conversely, a branch located in a given euro area Member State considers the registered or head office or other branches of the same institution located outside the euro area Member States as residents of the rest of the world. 4. For statistical purposes, consolidation of PSPs across national boundaries is not permitted. 5. If a payment system operator is responsible for several payment systems located in the same national territory, statistics for each payment system are reported separately. 6. Institutions located in offshore financial centres are treated for statistical purposes as residents of the territories in which the centres are located. PART 2 SPECIFIC FEATURES IN TABLES 2 TO 7 Part 2.1 Payment card functions (Table 2) 1. If a card with a payment function (except cards with an e-money function only) offers several functions, it is counted in each applicable sub-category. Therefore, the total number of cards with a payment function, may be smaller than the sum of the sub-categories. To avoid double-counting, sub-categories should not be added up. 2. A card with an e-money function can be either a card on which e-money can be stored directly or a card which gives access to e-money stored on e-money accounts. Therefore, the total number of cards with an e-money function is the sum of the two sub-categories. 3. The total number of cards issued by resident PSPs is stated separately in total number of cards (irrespective of the number of functions on the card). This indicator may not necessarily be the sum of cards with a cash function, cards with a payment function and cards with an e-money function, as these categories may not be mutually exclusive. 4. The indicator card with a combined debit, cash and e-money function refers to a card issued by a PSP, which has a combined cash, debit and e-money function. In addition, it is reported in each of the sub-categories: (a) cards with a cash function; (b) cards with a debit function; (c) cards with an e-money function. 5. If a card with a combined function offers additional functions, it is also reported in the relevant sub-category. 6. Cards are counted on the card-issuing side regardless of the cardholders residency or the location of the account to which the card is linked. 7. Each country reports the number of cards that have been issued by PSPs resident in the country, irrespective of whether the card is co-branded or not. 8. Cards in circulation are included irrespective of when they were issued or whether they were used. 9. Cards issued by card schemes, i.e. three-party or four-party schemes, are included. 10. Expired or withdrawn cards are not included. 11. Cards issued by merchants, i.e. retailer cards, are not included, unless they have been issued in cooperation with a PSP, i.e. they are co-branded. Part 2.2 Payment card accepting devices (Table 3) 1. All terminals provided by resident PSPs are reported, including all terminals located in the reporting country and terminals located outside of the reporting country. 2. The entity which provides terminals is the acquirer, regardless of the ownership over the terminals. Therefore, only terminals provided by the acquirer are counted. 3. Terminals provided by branches and/or subsidiaries of the PSP located abroad are not reported by the parent PSP, but by the branches and/or subsidiaries themselves. 4. Every terminal is counted individually even if several terminals of the same type exist at one merchant location. 5. If an ATM offers more than one function, it is counted in each applicable sub-category. Therefore, the total number of ATMs may be smaller than the sum of the sub-categories. To avoid double-counting, sub-categories should not be added up. 6. POS terminals are split into two sub-categories: EFTPOS terminals and e-money card terminals. These sub-categories should not be added up, as they are of which and would not equate to the total. 7. If an e-money card terminal offers more than one function, it is counted in each applicable sub-category. Therefore, the total number of e-money card terminals may be smaller than the sum of the sub-categories. To avoid double-counting, sub-categories should not be added up. Part 2.3 Payment transactions involving non-MFIs (Table 4) 1. Payment transactions are initiated by non-MFIs to any counterparty or by PSPs if the counterparty is a non-MFI. This includes: (a) payment transactions which take place between two accounts held at different PSPs and which are executed with the use of an intermediary, i.e. where payments are sent to another PSP or to a payment system; and (b) payment transactions which take place between two accounts held at the same PSP, e.g. on-us transactions, with the transaction being settled either on the accounts of the PSP itself, or with the use of an intermediary, i.e. another PSP or a payment system. 2. Payment transactions initiated by a resident PSP and executed with a specific transaction order, i.e. with the use of a payment instrument, are included as transactions per type of payment service. 3. Fund transfers between accounts in the same name, and also between different types of accounts are included according to the payment service used. Transfers between different types of accounts include, for example, transfers from a transferable deposit to an account holding a non-transferable deposit. 4. In relation to bulk payment transactions, each individual payment transaction is counted. 5. Payment transactions denominated in foreign currency are included. Data are converted into euro using the ECB reference exchange rate or exchange rates applied for these transactions. 6. Payment transactions initiated by a resident PSP and executed without a specific transaction order, i.e. without the use of a payment service, by simple book entry on the account of a non-MFI, are not included. If they cannot be distinguished, such transactions are included as transactions per type of payment service. Total payment transactions 7. The indicator total payment transactions involving non-MFIs is the sum of the six mutually exclusive sub-categories: credit transfers, direct debits, card payments with cards issued by resident PSPs (except cards with an e-money function only), e-money payment transactions, cheques and other payment services. Credit transfers 8. Each transaction is allocated to only one sub-category, i.e. either initiated in paper-based form or initiated electronically. As the sub-categories are mutually exclusive, the total number of credit transfers is the sum of the sub-categories. The same principle applies to the total value of credit transfers. 9. Credit transfers reported under initiated electronically are further split into initiated in a file/batch and initiated on a single payment basis. As the sub-categories are mutually exclusive, the total number of credit transfers initiated electronically is the sum of the sub-categories. The same principle applies to the total value of credit transfers initiated electronically. 10. Includes credit transfers performed via ATMs with a credit transfer function. 11. Transactions involving cash at one or both ends of the payment transaction, and using a credit transfer payment service, are also included as credit transfers. 12. Credit transfers used to settle outstanding balances of transactions using cards with a credit or delayed debit function are also included. 13. Credit transfers includes all Single Euro Payments Area (SEPA) credit transfers as well as non-SEPA transactions. Non-SEPA transactions are also reported in the sub-category non-SEPA. 14. The sub-categories initiated in a file or batch and initiated on a single payment basis contain all SEPA and non-SEPA transactions. 15. Domestic transactions sent, cross-border transactions sent and cross-border transactions received contain both SEPA and non-SEPA transactions. 16. Cash payments to an account using a bank form are not included under credit transfers. Direct debits 17. Both one-off and recurrent direct debits are included. In the case of recurrent direct debits, each individual payment is counted as one transaction. 18. Direct debits used to settle outstanding balances resulting from transactions using cards with a credit or delayed debit function are included, as these are separate payments from the cardholder to the card issuer. 19. Direct debits are further split into initiated in a file/ batch and initiated on a single payment basis. As the sub-categories are mutually exclusive, the total number of direct debits is the sum of the sub-categories. The same principle applies to the total value of direct debits. 20. Direct debits includes all SEPA direct debits as well as non-SEPA transactions. Non-SEPA transactions are also reported in the sub-category non-SEPA. 21. The sub-categories initiated in a file or batch and initiated on a single payment basis contain all SEPA and non-SEPA transactions. 22. Domestic transactions sent, cross-border transactions sent and cross-border transactions received contain both SEPA and non-SEPA transactions. 23. Cash payments from an account using a bank form are not included under direct debits. Card payments 24. Payment transactions with cards issued by resident PSPs are reported, regardless of the location of the brand under which the payment transaction has been made. 25. Transactions reported by payment service includes data on card transactions at virtual points of sale, e.g. over the internet or the telephone. 26. Payment transactions are performed using cards with a debit, credit or delayed debit function at a terminal or via other channels. The following breakdown of card payment transactions are reported: (a) payments with cards with a debit function; (b) payments with cards with a delayed debit function; (c) payments with cards with a credit function; (d) payments with cards with a debit or delayed debit function; (e) payments with cards with a credit or delayed debit function. 27. The sub-categories payments with cards with a debit or delayed debit function and payments with cards with a credit or delayed debit function are only reported if the specific card function cannot be identified. 28. Each transaction is allocated to only one sub-category. As the sub-categories are mutually exclusive, the total number of card payments is the sum of the sub-categories. The same principle applies to the total value of card payments. 29. Payment transactions with cards are also split into initiated at a physical EFTPOS and initiated remotely. As the sub-categories are mutually exclusive, the total number of card payments is the sum of the sub-categories. The same principle applies to the total value of card payments. 30. Card payments with cards issued by resident PSPs which only have an e-money function are not included. E-money payment transactions 31. Each transaction is allocated to only one sub-category, i.e. with cards on which e-money can be stored directly or with e-money accounts. As the sub-categories are mutually exclusive, the total number of e-money payment transactions is the sum of the sub-categories. The same principle applies to the total value of e-money payment transactions. 32. Transactions under with e-money accounts are further split to provide information on those accessed through a card. Cheques 33. Cash withdrawals with cheques are included. 34. Cash withdrawals using bank forms are not included. 35. Cheques issued but not submitted for clearing are not included. Cross-border transactions 36. In the case of sent transactions, to avoid double-counting, cross-border transactions are counted in the country in which the transaction originates. 37. In the case of received transactions, to avoid double-counting, cross-border transactions are counted in the country in which the transaction is received. 38. The difference between cross-border transactions sent and cross-border transactions received shows the net inflow or outflow of transactions into or out of the reporting country. Flow of funds 39. The direction of the flow of funds depends on the payment service and the initiation channel used: (a) in the case of credit transfers, e-money payments and similar transactions where the payer initiates the transaction, the sending participant is also the sender of funds, and the receiving participant the recipient of funds; (b) in the case of direct debits, cheques, e-money payments and similar transactions where the payee initiates the transaction, the sending participant is the recipient of funds and the receiving participant the sender of funds; (c) in the case of card payments, although the payee initiates the transaction, the treatment followed within this Regulation corresponds to that where the payer initiates the transaction. Part 2.4 Payment transactions per type of terminal involving non-MFIs (Table 5) 1. All indicators in this table refer to cash or cashless payment transactions performed at a physical (not virtual) terminal. 2. Resident PSPs provide information on all payment transactions at terminals provided (i.e. acquired) by the PSPs. 3. Resident PSPs provide information on all payment transactions, with cards issued by the PSPs, at terminals provided by non-resident PSPs. 4. Payment transactions at terminals provided by branches or subsidiaries of the PSP abroad are not reported by the parent PSP. 5. Transactions by type of terminal are broken down into three different categories based on the residency of the PSP. Categories in points (a) and (b) below are counted on the acquiring side and the category in point (c) below is counted on the issuing side: (a) payment transactions at terminals provided by resident PSPs with cards issued by resident PSPs; (b) payment transactions at terminals provided by resident PSPs with cards issued by non-resident PSPs; (c) payment transactions at terminals provided by non- resident PSPs with cards issued by resident PSPs. 6. The sub-categories within each category (a), (b) and (c) mentioned in point 5 should not be added up. 7. In this table, the geographical breakdown is based on the location of the terminal. Part 2.5 Participation in selected payment systems (Table 6) 1. This table refers to number, type and institutional sector of participants (irrespective of their location) in a payment system. 2. The indicator number of participants is the sum of the two mutually exclusive sub-categories direct participants and indirect participants. 3. The indicator direct participants is the sum of the three mutually exclusive sub-categories credit institutions, central bank and other direct participants. 4. The indicator other direct participants is the sum of the four mutually exclusive sub-categories public administration, clearing and settlement organisations, other financial institutions and others. Part 2.6 Payments processed by selected payment systems (Table 7) 1. This table refers to payment transactions processed through a payment system. 2. Payment transactions of a PSP on its own account are reported in the relevant indicators in this table. 3. In the case of a payment system, in which another payment system, e.g. an ancillary payment system, settles its positions, then the following principles apply: (a) the system of settlement reports the actual number of settlement operations and the actual amount settled; (b) where payment transactions are cleared outside the payment system and only net positions are settled via the payment system, only the transactions for the settlement of net positions are counted, and these are allocated to the payment service used for the settlement transaction. 4. Each payment transaction is counted only once on the sending participants side, i.e. the debiting of the payers account and the crediting of the payees account are not counted separately. Refer to the section on flow of funds in Part 2.3 above. 5. For multiple credit transfers, i.e. bulk payments, each item of the payment is counted. 6. In the case of netting systems, it is the gross number and value of payment transactions that is reported, and not the result after netting. 7. Payment systems distinguish and report domestic and cross-border transactions according to the residency of the sending and receiving participants. The classification domestic transactions or cross-border transactions reflects the location of the parties involved. 8. To avoid double-counting, cross-border transactions are counted in the country in which the transaction originates. 9. The indicator card payments includes ATM transactions if the data cannot be broken down; otherwise ATM transactions are shown in the separate indicator ATM transactions. 10. The indicator card payments includes all payment transactions processed in the payment system, irrespective of where the card was issued or used. 11. Cancelled payment transactions are excluded. Transactions that are later subject to a rejection transaction are included. ANNEX II DATA DEFINITIONS Term Definition Acquirer The term is applicable in the following cases: (a) The entity that holds deposit accounts for card acceptors, i.e. merchants, and to which the card acceptor transmits the data relating to the transactions. The acquirer is responsible for the collection of transaction information and settlement with the acceptors. (b) In point-of-sale (POS) transactions, the entity to which the acceptor, usually a merchant, transmits the information necessary in order to process the card payment. The acquirer is the entity that manages the account of the merchant. (c) In automated teller machine (ATM) transactions, the entity which makes banknotes available to the cardholder, whether directly or via the use of third-party providers. (d) The entity which provides terminals, regardless of the ownership of the terminals. Acquiring Means services enabling a payee to accept a payment instrument or a payment transaction, by providing authentication, authorisation, and settling services resulting in a transfer of funds to the payee. Agent Agent has the same meaning as defined in Article 4 of Directive 2007/64/EC. ATM (automated teller machine) Electromechanical device that allows authorised users, typically using machine-readable physical cards, to withdraw cash from their accounts and/or access other services, allowing them, for example, to make balance enquiries, transfer funds or deposit money. A device allowing only balance enquiries does not qualify as an ATM. The ATM may be operated online, with a real-time request for authorisation, or offline. ATM cash deposit (except e-money transactions) Cash deposit performed at an ATM using a card with a cash function. Includes all transactions in which cash is deposited at a terminal, without manual intervention, and the payer is identified with a payment card. ATM cash withdrawal (except e-money transactions) Cash withdrawal performed at an ATM using a card with a cash function. Cash advances at POS terminals using a card with a debit, credit or delayed debit function are only included if they are unconnected to a payment transaction. Cash withdrawals together with a payment transaction are not included. Instead, these are POS transactions. ATM transactions (except e-money transactions) Cash withdrawals or cash deposits performed at an ATM using a card with a cash function, which comprises all relevant transactions initiated with a card, i.e.: (a) All transactions in which the acquirer and the issuer of the card are different entities; and (b) All transactions in which the acquirer and the issuer of the card are the same entity. E-money payment transactions are not included. ATM with a cash withdrawal function ATM allowing authorised users to withdraw cash from their accounts by using a card with a cash function. ATM with a credit transfer function ATM allowing authorised users to make credit transfers using a payment card. Branch A place of business other than the head office located in the reporting country and established by a payment service provider (PSP) legally incorporated in another country. It has no legal personality and directly carries out some or all of the transactions inherent in the business of a PSP. All of the places of business set up in the reporting country by the same institution legally incorporated in another country constitute a single branch. Each of these places of business is counted as an individual office. Brand A particular payment product, especially a card, that has been licensed by its owner for use in a given territory. Card A device that can be used by its holder either to conduct transactions or to withdraw money. Cards offer the cardholder, in accordance with the agreement with the card issuer, one or more of the following functions: cash, debit, delayed debit, credit and e-money. Cards linked to an e-money account are included in the category cards with an e-money function as well as in other categories according to the functions offered by the card. Cards are counted on the sending participants side (i.e. the card-issuing side). Card issuer A financial institution that makes payment cards available to cardholders, authorises transactions at POS terminals or ATMs and guarantees payment to the acquirer for transactions that are in conformity with the rules of the relevant scheme. In the case of three-party schemes, the card issuer is the card scheme itself. In the case of four-party schemes, the following entities can be card issuers: (a) a credit institution; (b) an undertaking which is a member of a card scheme and has a contractual relationship with a cardholder that results in the provision and use of a card of that card scheme. Cards on which e-money can be stored directly E-money held on a card in the e-money holders possession. Refer also to the definition of electronic money. Card payment Payment transaction performed with a card with a debit, credit or delayed debit function at a terminal or via other channels. Card payment initiated at a physical EFTPOS Electronically initiated card payment transaction at a physical POS allowing electronic fund transfers. This item typically includes payments with cards through an electronic funds transfer at point of sale (EFTPOS) terminal at a merchants location. It does not include e-money payment transactions. Card payments with cards issued by resident PSPs (except cards with an e-money function only) Payment transactions performed using cards with a debit, credit or delayed debit function at a terminal or via other channels. All payment transactions initiated with a card are included, i.e: (a) all transactions in which the acquirer and the issuer of the card are different entities; and (b) all transactions in which the acquirer and the issuer of the card are the same entity. Deductions from the PSPs account resulting from the settlement of a card transaction in which the acquirer and the issuer of the card are the same entity are included. Payment transactions by telephone or over the internet using a card are included. E-money payment transactions are not included. Cash withdrawals and deposits at ATMs are not included. These are reported as ATM cash withdrawals or ATM cash deposits. Credit transfers at ATMs are not included. These are reported as credit transfers. Cash advances at POS terminals are not included. Card payments with cards issued by resident PSPs initiated remotely Electronically initiated card payment transactions which are not initiated at a physical POS terminal. This item typically includes payments with cards for products and services purchased by telephone or over the internet. Card scheme A technical and commercial arrangement set up to serve one or more brands of card which provides the organisational, legal and operational framework necessary for the functioning of the services marketed by those brands. A three-party card scheme is a card scheme involving the following stakeholders: (a) the card scheme itself, which acts as issuer and acquirer; (b) the cardholder; (c) the accepting party. A four-party card scheme is a card scheme where the stakeholders involved are: (a) the issuer; (b) the acquirer; (c) the cardholder; (d) the card acceptor. In the case of ATM transactions, it is usually the acquirer that offers its services via the ATM. Cards which give access to e-money stored on e-money accounts Refer to definition of e-money accounts. Card with a cash function A card enabling the holder to withdraw cash from an ATM and/or to deposit cash to an ATM. Card with a combined debit, cash and e-money function A card issued by a PSP, which has a combined cash, debit and e-money function. Card with a credit or delayed debit function A card which has a credit or delayed debit function. This category is only reported if the data cannot be broken down into cards with a credit function and cards with a delayed debit function. Card with a credit function A card enabling cardholders to make purchases and in some cases also to withdraw cash up to a pre-arranged ceiling. The credit granted may be settled in full by the end of a specified period or may be settled in part, with the balance taken as extended credit on which interest is usually charged. The distinguishing feature of a card with a credit function, in contrast to a card with a debit function or a delayed debit function, is the contractual agreement granting the cardholder a credit line allowing for extended credit. Card with a debit or delayed debit function A card which has a debit function or a delayed debit function. This category is only reported if the data cannot be broken down into cards with a debit function and cards with a delayed debit function. Card with a debit function A card enabling cardholders to have their purchases directly and immediately charged to their accounts, whether held with the card issuer or not. A card with a debit function may be linked to an account offering overdraft facilities as an additional feature. The number of cards with a debit function refers to the total number of cards in circulation and not to the number of accounts to which the cards are linked. The distinguishing feature of a card with a debit function, in contrast to a card with a credit function or a delayed debit function, is the contractual agreement to charge purchases directly to funds on the cardholders current account. Card with a delayed debit function A card enabling cardholders to have their purchases charged to an account with the card issuer, up to an authorised limit. The balance in this account is then settled in full at the end of a pre-defined period. The holder is usually charged an annual fee. The distinguishing feature of a card with a delayed debit function, in contrast to a card with a credit function or a debit function, is the contractual agreement granting a credit line but with an obligation to settle the debt incurred at the end of a pre-defined period. This type of card is commonly referred to as a charge card. Card with a payment function (except cards with an e-money function only) A card which has at least one of the following functions: a debit function, delayed debit function or credit function. The card may also have other functions, such as an e-money function, but cards with only an e-money function are not counted in this category. Card with an e-money function A card enabling e-money transactions. Cards on which e-money can be stored directly and cards which give access to e-money stored on e-money accounts are included. Card with an e-money function which has been loaded at least once A card with an e-money function which has been loaded at least once and can thus be considered activated. Loading may be interpreted as indicative of the intention to use the e-money function. Cash Banknotes and coins in the vaults of monetary financial institutions (MFIs). Commemorative coins that are not commonly used to conduct payment transactions are not included. Cash advance at POS terminals Transactions in which the cardholder receives cash at a POS terminal in combination with a payment transaction for goods or services. If it is not possible to distinguish data on cash advances at POS terminals, these are reported as POS transactions. Central bank A financial corporation and quasi-corporation whose principal function is to issue currency, to maintain the internal and external value of the currency and to hold all or part of the international reserves of the country. Cheque A written order from one party, i.e. the drawer, to another, i.e. the drawee, which is normally a credit institution, requiring the drawee to pay a specified sum on demand to the drawer or to a third party specified by the drawer. Clearing and settlement organisation Any clearing and settlement organisation which is a direct participant in a payment system. Concentration ratio Concentration ratio in terms of volume: the ratio of the number, i.e. volume, of transactions sent by the five largest participants of a payment system and the total number, i.e. volume, of transactions sent via the payment system. Concentration ratio in terms of value: the ratio of the value of transactions sent by the five largest participants of a payment system and the total value of transactions sent via the payment system. Credit institution Credit institution has the same meaning as defined in Article 4(1) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (1). Credit transfer Payment service which allows the payer to instruct the institution holding its account to transfer funds to the beneficiary. It is a payment order or a sequence of payment orders made for the purpose of placing funds at the disposal of the beneficiary. Both the payment order and the funds described therein move from the PSP of the payer to the PSP of the payee, i.e. the beneficiary, possibly via several other credit institutions as intermediaries and/or one or more payment and settlement systems. Transactions involving cash at one or both ends of the payment transaction, and using a credit transfer payment service, are included as credit transfers. Credit transfers initiated at an ATM with a credit transfer function are also included. Credit transfers of which: non-SEPA Credit transfers which do not comply with the requirements for Single Euro Payments Area (SEPA) credit transfers, as stipulated in Regulation (EU) No 260/2012 of the European Parliament and of the Council (2). Credit transfers initiated in paper-based form Credit transfer which the payer submits in paper-based form. Credit transfers initiated in a file/batch An electronically initiated credit transfer that is part of a group of credit transfers jointly initiated by the payer via a dedicated line. Each credit transfer contained in a batch is counted as a separate credit transfer when reporting the number of transactions. Credit transfers initiated electronically Any credit transfer which the payer submits without the use of paper forms, i.e. electronically. Includes submissions by telefax or other means, such as automated telephone banking, if they are transformed into electronic payments without manual intervention. Includes standing orders originally submitted in paper-based form but then executed electronically. Includes credit transfers which are executed by a PSP on the basis of a financial service, if the financial service is initiated electronically, or if the form of submission of the service is not known and the PSP executed the transfer electronically. Includes credit transfers initiated at an ATM with a credit transfer function. Credit transfers initiated on a single payment basis An electronically initiated credit transfer that is initiated independently, i.e. that is not part of a group of credit transfers jointly initiated. Cross-border transaction A payment transaction initiated by a payer or by a payee, where the payers PSP and the payees PSP are located in different countries. Specifically, in the case of payment systems: a payment transaction between participants located in different countries. Transaction received A transaction involving non-MFIs received from PSPs Information is provided in the reporting country by the resident PSP. For different payment services, the following applies: (a) credit transfers are counted on the payees side; (b) direct debits are counted on the payers side; (c) cheques are counted on the payers side; (d) card transactions are counted on the payees, i.e. acquiring side; (e) e-money payment transactions are counted on either the payers or the payees side, depending on the initiation channel. If counted on the payers (payees) side under transactions received, the transaction should be counted on the payees (payers) side under transactions sent. Transaction sent A transaction involving non-MFIs sent to PSPs. Information is provided in the reporting country by the resident PSP. For different payment services, the following applies: (a) credit transfers are counted on the payers side; (b) direct debits are counted on the payees side; (c) cheques are counted on the payees side; (d) card transactions are counted on the payers, i.e. the issuing, side. (e) e-money payment transactions are counted on either the payers or the payees side, depending on the initiation channel. If counted on the payers (payees) side under transactions sent, the transaction should be counted on the payees (payers) side under transactions received. Concerning payment systems, this is a transaction sent by a participant for processing by the payment system. Direct debit A payment service for debiting a payers payment account, potentially on a recurrent basis, where a payment transaction is initiated by the payee on the basis of the payers consent given to the payee, to the payees PSP or to the payers own PSP. Direct debits of which: non-SEPA Direct debits which do not comply with the requirements for SEPA direct debits, as stipulated in Regulation (EU) No 260/2012. Direct debit initiated in a file/batch An electronically initiated direct debit that is part of a group of direct debits jointly initiated by the payer. Each direct debit contained in a batch is counted as a separate direct debit when reporting the number of transactions. Direct debit initiated on a single payment basis An electronically initiated direct debit that is independent from other direct debits, i.e. that is not part of a group of direct debits jointly initiated. Direct participant An entity which is identified or recognised by a payment system and is authorised to send and receive payment orders directly to and from the system without an intermediary or is directly bound by the rules governing the payment system. In some systems, direct participants also exchange orders on behalf of indirect participants. Every participant with individual access to the system is counted separately. Domestic payment transaction Domestic payment transaction has the same meaning as national payment transaction as defined in Article 2 of Regulation (EU) No 260/2012. EFTPOS terminals EFTPOS terminals which capture payment information by electronic means and are designed, in some cases, to transmit such information either online, with a real-time request for authorisation, or offline. Includes unattended terminals. Electronic money Electronically, including magnetically, stored monetary value as represented by a claim on the issuer which is issued on receipt of funds for the purpose of making payment transactions as defined in Article 4(5) of Directive 2007/64/EC, and which is accepted by a natural or legal person other than the electronic money issuer. Electronic money institution Electronic money institution has the same meaning as defined in Article 2 of Directive 2009/110/EC. Electronic money issuer Electronic money issuer has the same meaning as defined in Article 2 of Directive 2009/110/EC. E-money accounts Accounts where electronic money is stored. The balance in the account can be used by the account holder to make payments and to transfer funds between accounts. Cards on which e-money can be stored directly are excluded. E-money accounts accessed through a card Refer to definitions for e-money accounts and card with an e-money function. E-money card terminal Terminal allowing the transfer of electronic value from an issuer of electronic money to a card with an e-money function and vice versa or from the balance on the card to the balance of a beneficiary. E-money card-accepting terminal Terminal allowing holders of e-money on a card with an e-money function to transfer e-money value from their balance to the balance of the merchant or other beneficiary. E-money card-loading and unloading terminal Terminal allowing the transfer of electronic value from an issuer of electronic money to the holder of a card with an e-money function and vice versa, i.e. loading and unloading. E-money card-loading and unloading Transactions allowing the transfer of e-money value from an issuer of e-money to a card with an e-money function and vice versa. Both loading and unloading transactions are included. E-money payment A transaction whereby a holder of e-money transfers e-money value from its own balance to the balance of the beneficiary, either with a card on which e-money can be stored directly or with other e-money accounts. E-money payment with cards on which e-money can be stored directly A transaction whereby the holder of a card with an e-money function transfers e-money value from its balance stored on the card to the balance of the beneficiary. E-money payment with e-money accounts A transaction whereby funds are transferred from the e-money account of a payer, to the account of a payee. See the definition of e-money accounts. E-money payment with e-money accounts of which: accessed through a card A transaction whereby a card is used to access an e-money account and subsequently funds are transferred from the e-money account of the payer, to the account of a payee. See the definition of e-money accounts. E-money scheme A set of technical concepts, rules, protocols, algorithms, functions, legal and contractual agreements, commercial agreements and administrative procedures which form the basis for the provision of a particular e-money product. This may also include the provision of a number of marketing, processing or other services to its members. Funds Banknotes and coins, scriptural money and electronic money. Indirect participant A participant, in a payment system with a tiering arrangement, that uses a direct participant as an intermediary to perform some of the activities, in particular, settlement allowed in the system. All transactions by an indirect participant are settled on the account of a direct participant that has agreed to represent the indirect participant in question. Every participant that can be addressed individually in the system is counted separately, whether or not a legal link exists between two or more such participants. Institutions offering payment services to non-MFIs Comprises all PSPs, of which selected indicators for credit institutions, payment institutions and e-money issuers, are to be reported in Table 1. Merchant An entity that is authorised to receive funds in exchange for the delivery of goods and/or services and has established an agreement with a PSP, for accepting these funds. Monetary financial institutions (MFIs) MFIs consist of all institutional units included in the sub-sectors central bank (S.121), deposit-taking corporations except the central bank (S.122) and money market funds (MMF) (S.123) as set out in the revised European System of Accounts laid down in Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (3). Non-MFI Any natural or legal person who does not belong to the MFI sector. For the purpose of payments statistics, all PSPs are excluded from the non-MFIs sector. Number of overnight deposits Number of accounts holding deposits which are convertible into currency and/or transferable on demand by cheque, bankers order, debit entry or similar means without significant delay, restriction or penalty. Number of overnight deposits of which: number of internet/PC linked overnight deposits Number of overnight deposit accounts held by non-MFIs which the account holder can access and use electronically via the internet or with PC banking applications via dedicated software and dedicated telecommunication lines. Number of transferable overnight deposits Number of overnight deposit accounts holding deposits which are directly transferable on demand to make payments to other economic agents by commonly used means of payment, without significant delay, restriction or penalty. Transferable deposits Deposits within the category overnight deposits, which are directly transferable on demand to make payments to other economic agents by commonly used means of payment, without significant delay, restriction or penalty. Number of transferable overnight deposits of which: number of internet/PC linked overnight transferable deposits Number of transferable overnight deposit accounts held by non-MFIs which the account holder can access and use electronically via the internet or with PC banking applications via dedicated software and dedicated telecommunication lines. Other direct participants Any direct participant in a payment system, excluding credit institutions and central banks. Other e-money issuer E-money issuers other than e-money institutions and credit institutions. Refer to the definition of e-money issuers. Other financial institutions All financial institutions participating in a payment system that are under the supervision of the relevant authorities, i.e. either the central bank or the prudential supervisor, but not falling within the definition of credit institutions. Other payment services Comprises payment services as defined in Article 4 of Directive 2007/64/EC not explicitly listed in this Regulation. Outstanding value on e-money storages issued by electronic money issuers Value, at the end of the reporting period, of e-money issued by electronic money issuers and held by entities other than the issuer, including e-money issuers other than the issuer. Payer Payer has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payee Payee has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payment account Payment account has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payment initiation service Payment initiation services initiate payment transactions via an internet-enabled payment account. The services are provided by third party entities, which do not issue the employed payment account themselves. Payment institution Payment institution has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payment instrument Payment instrument has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payment service providers (PSPs) Payment service providers are those listed in Article 1 of Directive 2007/64/EC. Payment services Payment services has the same meaning as in Article 4 of Directive 2007/64/EC. Payment system Payment system has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payment transaction Payment transaction has the same meaning as defined in Article 4 of Directive 2007/64/EC. Payments with cards with a credit and/or delayed debit function Payment transactions performed with cards with a credit and/or delayed debit function at a physical terminal or via other channels. This sub-category is only reported if the data cannot be broken down into payments with cards with a credit function and payments with cards with a delayed debit function. Payments with cards with a credit function Payment transactions performed with cards with a credit function at a physical terminal or via other channels. Payments with cards with a debit and/or delayed debit function Payment transactions performed with cards with a debit and/or delayed debit function at a physical terminal or via other channels. This sub-category is only reported if the data cannot be broken down into payments with cards with a debit function and payments with cards with a delayed debit function. Payments with cards with a debit function Payment transactions performed with cards with a debit function at a physical terminal or via other channels. Payments with cards with a delayed debit function Payment transactions performed with cards with a delayed debit function at a physical terminal or via other channels. POS terminal A POS device allowing the use of payment cards at a physical (not virtual) point of sale. The payment information is captured either manually on paper vouchers or by electronic means, i.e. EFTPOS. The POS terminal is designed to enable transmission of information either online, with a real-time request for authorisation, and/or offline. POS transactions (except e-money transactions) Transactions performed through a POS terminal using a card with a debit, credit or delayed debit function. Transactions using a card with an e-money function are not included. Public administration Institutional units which are non-market producers whose output is intended for individual and collective consumption, and are financed by compulsory payments made by units belonging to other sectors, and institutional units principally engaged in the redistribution of national income and wealth, as defined in respect of the general government sector. Total number of cards (irrespective of the number of functions on the card) Total number of cards in circulation. These may have one or more of the following functions: cash, debit, credit, delayed debit or e-money. Total payment transactions involving non-MFIs Total number of transactions using payment instruments involving non-MFIs. Total value of transactions using payment instruments involving non-MFIs. Total transactions sent Total number of transactions submitted to and processed in a given payment system. Total value of transactions submitted to and processed in a given payment system. Transactions at terminals provided by resident PSPs with cards issued by resident PSPs Payment transactions carried out at all terminals acquired by resident PSPs (i.e. whether terminals are located in, or outside, the country of location of the PSP) and where the cards used in the transactions are issued by resident PSPs. Geographical breakdowns (as specified in Annex III) refer to the country of location of the terminals. Transactions at terminals provided by resident PSPs with cards issued by non-resident PSPs Payment transactions carried out at all terminals acquired by resident PSPs (i.e. whether terminals are located in, or outside, the country of location of the PSP) and where the cards used in the transactions are issued by non-resident PSPs. Geographical breakdowns (as specified in Annex III) refer to the country of location of the terminals. Transactions at terminals provided by non-resident PSPs with cards issued by resident PSPs Payment transactions carried out at all terminals acquired by non-resident PSPs, where the cards used in the transactions are issued by resident PSPs. Geographical breakdowns (as specified in Annex III) refer to the country of location of the terminals. (1) OJ L 176, 27.6.2013, p. 1. (2) Regulation (EU) No 260/2012 of the European Parliament and of the Council of 14 March 2012 establishing technical and business requirements for credit transfers and direct debits in euro (OJ L 94, 30.3.2012, p. 22). (3) OJ L 174, 26.6.2013, p. 1. ANNEX III REPORTING SCHEMES Table 1 Institutions offering payment services to non-MFIs (End of period) Number Value Credit institutions Number of overnight deposits (thousands) Geo 0 of which: Number of internet/PC-linked overnight deposits (thousands) Geo 0 Number of transferable overnight deposits (thousands) Geo 0 of which: Number of internet/PC-linked transferable overnight deposits (thousands) Geo 0 Number of payment accounts Geo 0 Number of e-money accounts Geo 0 Outstanding value on e-money storages issued (1) (EUR thousands) Geo 0 Electronic money institutions Number of payment accounts Geo 0 Number of e-money accounts Geo 0 Outstanding value on e-money storages issued (1) (EUR thousands) Geo 0 Payment institutions Number of payment accounts Geo 0 Other PSPs and e-money issuers Number of payment accounts Geo 0 Number of e-money accounts Geo 0 Outstanding value on e-money storages issued (1) (EUR thousands) Geo 0 Table 2 Payment card functions (End of period, original units) Number Cards issued by resident PSPs Cards with a cash function Geo 0 Cards with a payment function (except cards with an e-money function only) Geo 0 of which: Cards with a debit function Geo 0 Cards with a delayed debit function Geo 0 Cards with a credit function Geo 0 Cards with a debit and/or delayed debit function Geo 0 Cards with a credit and/or delayed debit function Geo 0 Cards with an e-money function Geo 0 Cards on which e-money can be stored directly Geo 0 Cards which give access to e-money stored on e-money accounts Geo 0 of which: Cards with an e-money function which has been loaded at least once Geo 0 Total number of cards (irrespective of the number of functions on the card) Geo 0 of which: Cards with a combined debit, cash and e-money function Geo 0 Table 3 Payment card accepting devices (End of period, original units) Number Terminals provided by resident PSPs ATMs Geo 3 of which: ATMs with a cash withdrawal function Geo 3 ATMs with a credit transfer function Geo 3 POS terminals Geo 3 of which: EFTPOS terminals Geo 3 E-money card terminals Geo 3 E-money card terminals Geo 3 of which: E-money card loading and unloading terminals Geo 3 E-money card accepting terminals Geo 3 Table 4 Payment transactions involving non-MFIs (Total for the period; number of transactions in millions; value of transactions in EUR millions) Sent Received Number of transactions Value of transactions Number of transactions Value of transactions Transactions per type of payment service Credit transfers Geo 3 Geo 3 Geo 2 Geo 2 Initiated in paper-based form Geo 1 Geo 1 Initiated electronically Geo 1 Geo 1 Initiated in a file/batch Geo 1 Geo 1 Initiated on a single payment basis Geo 1 Geo 1 of which: Non-SEPA Geo 1 Geo 1 Direct debits Geo 3 Geo 3 Geo 2 Geo 2 Initiated in a file/batch Geo 1 Geo 1 Initiated on a single payment basis Geo 1 Geo 1 of which: Non-SEPA Geo 1 Geo 1 Card payments with cards issued by resident PSPs (except cards with an e-money function only) Geo 3 Geo 3 Payments with cards with a debit function Geo 1 Geo 1 Payments with cards with a delayed debit function Geo 1 Geo 1 Payments with cards with a credit function Geo 1 Geo 1 Payments with cards with a debit and/or delayed debit function Geo 1 Geo 1 Payments with cards with a credit and/or delayed debit function Geo 1 Geo 1 Initiated at a physical EFTPOS Geo 1 Geo 1 Initiated remotely Geo 1 Geo 1 E-money payment transactions with e-money issued by resident PSPs Geo 3 Geo 3 Geo 2 Geo 2 With cards on which e-money can be stored directly Geo 1 Geo 1 With e-money accounts Geo 1 Geo 1 of which: Accessed through a card Geo 1 Geo 1 Cheques Geo 3 Geo 3 Geo 2 Geo 2 Other payment services Geo 3 Geo 3 Geo 2 Geo 2 Total payment transactions involving non-MFIs Geo 3 Geo 3 Geo 2 Geo 2 Table 5 Payment transactions per type of terminal involving non-MFIs (Total for the period; number of transactions in millions; value of transactions in EUR millions) Number of transactions Value of transactions Transactions per type of terminal (2) (a) Transactions at terminals provided by resident PSPs with cards issued by resident PSPs Geo 3 Geo 3 of which: ATM cash withdrawals (except e-money transactions) Geo 3 Geo 3 ATM cash deposits (except e-money transactions) Geo 3 Geo 3 POS transactions (except e-money transactions) Geo 3 Geo 3 E-money card loading and unloading transactions Geo 3 Geo 3 E-money payment transactions with cards with an e-money function Geo 3 Geo 3 (b) Transactions at terminals provided by resident PSPs with cards issued by non-resident PSPs Geo 3 Geo 3 of which: ATM cash withdrawals (except e-money transactions) Geo 3 Geo 3 ATM cash deposits (except e-money transactions) Geo 3 Geo 3 POS transactions (except e-money transactions) Geo 3 Geo 3 E-money card loading and unloading transactions Geo 3 Geo 3 E-money payment transactions with cards with an e-money function Geo 3 Geo 3 (c) Transactions at terminals provided by non-resident PSPs with cards issued by resident PSPs Geo 3 Geo 3 of which: ATM cash withdrawals (except e-money transactions) Geo 3 Geo 3 ATM cash deposits (except e-money transactions) Geo 3 Geo 3 POS transactions (except e-money transactions) Geo 3 Geo 3 E-money card loading and unloading transactions Geo 3 Geo 3 E-money payment transactions with cards with an e-money function Geo 3 Geo 3 Table 6 Participation in selected payment systems (End of period, original units) Number Payment system (other than TARGET2) Number of participants Geo 1 Direct participants Geo 1 Credit institutions Geo 1 Central bank Geo 1 Other direct participants Geo 1 Public administration Geo 1 Clearing and settlement organisations Geo 1 Other financial institutions Geo 1 Others Geo 1 Indirect participants Geo 1 Table 7 Payments processed by selected payment systems (Total for the period; number of transactions in millions; value of transactions in EUR millions) Sent Number of transactions Value of transactions Payment system (other than TARGET2) Total transactions Geo 4 Geo 4 Credit transfers Geo 4 Geo 4 Initiated in paper-based form Geo 1 Geo 1 Initiated electronically Geo 1 Geo 1 Direct debits Geo 4 Geo 4 Card payments Geo 4 Geo 4 ATM transactions (except e-money payment transactions) Geo 4 Geo 4 E-money payment transactions Geo 4 Geo 4 Cheques Geo 4 Geo 4 Other payment services Geo 4 Geo 4 Concentration ratio Geo 1 Geo 1 Geographical breakdowns Geo 0 Geo 1 Geo 2 Geo 3 Geo 4 Domestic Domestic Domestic and cross-border combined Cross-border Single country breakdowns for all Union countries Domestic Cross-border Rest of the world (1) Outstanding value on e-money storages issued by e-money issuers. (2) The geographical (Geo) breakdowns are based on the location of the terminal. ANNEX IV MINIMUM STANDARDS TO BE APPLIED BY THE ACTUAL REPORTING POPULATION Reporting agents must fulfil the following minimum standards to meet the European Central Banks (ECBs) statistical reporting requirements. 1. Minimum standards for transmission: (a) reporting must be timely and within the deadlines set by the relevant NCB; (b) statistical reports must take their form and format from the technical reporting requirements set by the relevant NCB; (c) the reporting agent must provide the details of one or more contact persons to the relevant NCB; (d) the technical specifications for data transmission to the relevant NCBs must be followed. 2. Minimum standards for accuracy: (a) statistical information must be correct: all linear constraints must be fulfilled (e.g. subtotals must add up to totals), and data must be consistent across all frequencies; (b) reporting agents must be able to provide information on the developments implied by the transmitted data; (c) statistical information must be complete and must not contain continuous and structural gaps; existing gaps must be acknowledged, explained to the relevant NCB and, where applicable, bridged as soon as possible; (d) reporting agents must follow the rounding policy set by the relevant NCB for the technical transmission of the data. 3. Minimum standards for compliance with concepts: (a) statistical information must comply with the definitions and classifications contained in this Regulation; (b) in the event of deviations from these definitions and classifications reporting agents must monitor and quantify the difference between the measure used and the measure contained in this Regulation on a regular basis; (c) reporting agents must be able to explain breaks in the transmitted data compared with the previous periods figures. 4. Minimum standards for revisions: The revisions policy and procedures set by the ECB and the relevant NCB must be followed. Revisions deviating from regular revisions must be accompanied by explanatory notes.